Citation Nr: 1719467	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-28 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 through May 1970 and also had subsequent National Guard service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This matter was remanded previously by the Board in December 2013 for further development, to include:  obtaining records for VA treatment received by the Veteran since April 2010; affording the Veteran a new VA examination of his left shoulder; and, readjudication of the issue on appeal by the Agency of Original Jurisdiction (AOJ).  The ordered development has been performed.  The matter returns to the Board for de novo review.


FINDING OF FACT

The Veteran does not have a left shoulder disorder.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

An April 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim, and also, explained the process by which VA assigns disability ratings and effective dates.  Thus, VA's duty to notify the Veteran has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claims.  His claim submissions, service treatment records, VA treatment records, and Army Hospital records have been obtained and associated with the record.  The Veteran was afforded a VA examination of his left shoulder in November 2014.  That examination, considered together with the other evidence of record, is fully adequate for the purpose of determining the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

Generally, service connection will be granted if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection is generally established where there is an evidentiary showing of three essential elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Service connection may also be granted for a disease that was first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b).

The evidence shows that the Veteran has not had a left shoulder disorder.  The Veteran asserts in his claim submissions simply that he experiences left shoulder pain.  He does not, however, point to any specific diagnoses or medical findings, nor does he report that his left shoulder problems have been chronic or ongoing since his period of active duty.

Notably, the service treatment records note treatment for left shoulder pain on one occasion in June 1968.  Separation examination revealed no findings or complaints regarding the left shoulder.  Subsequent records also reflect injuries sustained by the Veteran in July 1995 after a forklift fell and struck him on his left upper extremity, right shoulder, and upper back.  Still, the findings and diagnoses during such treatment relate only to the Veteran's right trapezius muscle and left elbow and make no reference to any complaints, findings, or diagnoses in the Veteran's left shoulder.  Likewise, records for repeated medical examinations conducted over the entire course of the Veteran's active duty service and subsequent National Guard service show that the Veteran consistently denied having any history of left shoulder problems.  The objective medical examinations revealed no findings of any left shoulder abnormalities.

Post-service VA treatment records do not note consistent findings in the Veteran's left shoulder.  Left shoulder x-rays taken in August 1995 were normal.  During treatment in December 2009, the Veteran demonstrated decreased left shoulder abduction.  No diagnosis was rendered.  Notably, records for subsequent VA treatment received by the Veteran do not reflect further left shoulder treatment.

Although the Board's December 2013 remand made reference to an October 2009 diagnosis of a rotator cuff tear in the left shoulder, further review of treatment records shows that the diagnosis was actually made in reference to the right shoulder.

During a February 2012 VA examination of the Veteran's right shoulder and left elbow disabilities, the examiner conducted left shoulder range of motion tests that revealed painful and mildly decreased motion that included flexion and abduction to 170 degrees and internal and external rotation to 85 degrees (as reference, the Board notes that full shoulder motion for VA purposes consists of flexion and abduction to 180 degrees and internal and external rotation to 90 degrees).  Again, a specific left shoulder diagnosis was not given.

Notwithstanding the sporadic positive findings reported during the December 2009 VA treatment and February 2012 VA examination, a November 2014 VA examination devoted specifically to the Veteran's left shoulder showed full and normal ranges of motion and no evidence of any abnormalities in the rotator cuff and shoulder joint.  X-rays of the left shoulder were also normal.  The examiner concluded that there was no evidence of a left shoulder condition.

Overall, the evidence appears to indicate the occurrence of isolated and transient left shoulder symptoms.  Nonetheless, the Board emphasizes that treating medical staff who observed those symptoms did not render a specific diagnosis for the Veteran's left shoulder, and indeed, no objective signs of any left shoulder abnormalities were observed during the November 2014 VA examination.  Also of significance, radiological studies conducted in August 1995 and more recently in November 2014 were normal.  In sum, the preponderance of the evidence shows that the Veteran does not have a left shoulder disorder.

In the absence of a showing of a left shoulder disorder, the basic elements for service connection under 38 C.F.R. § 3.303 (a) are not established.  As such, the Veteran is not entitled to service connection for a left shoulder disorder.  This appeal is denied.


ORDER

Service connection for a left shoulder disorder is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


